Citation Nr: 0834963	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Memorial Community Hospital on October 20, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Nebraska-Western Iowa Health Care 
System.  

The veteran testified before the undersigned at a Travel 
Board hearing in July 2007.


FINDINGS OF FACT

1.  The veteran received medical treatment provided by 
Memorial Community Hospital on October 20, 2005, for a 
migraine headache.

2.  VA payment or reimbursement of the costs of the private 
medical care provided by Memorial Community Hospital on 
October 20, 2005, was not authorized prior to the veteran's 
undergoing that treatment and an application was not made to 
VA within 72 hours after the hour of admission for 
authorization.

3.  The veteran is service-connected for rupture of the 
capsule of the proximal left vastus medialis muscle, but is 
not service-connected for migraine headaches.  

4.  The treatment on October 20, 2005 was not for a medical 
emergency and a VA facility was available; an attempt to use 
that VA facility would have been considered reasonable by a 
prudent layperson. 




CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical 
services provided by October 20, 2005, based on prior 
authorization is not warranted.  38 U.S.C.A. § 1703 (West 
2002 & Supp. 2008); 38 C.F.R. § 17.54 (2007).

2.  The criteria for payment or reimbursement for medical 
services provided by October 20, 2005 under 38 U.S.C.A. 
§ 1728 have not been met.  38 U.S.C.A. §§ 1710, 1728 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.121 (2007).

3.  The criteria for payment or reimbursement for medical 
services provided by October 20, 2005, pursuant to the 
"Millennium Bill Act" have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations may not be applicable to 
such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding, the Board has reviewed the case for purposes 
of ascertaining that the claimant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.




Payment or Reimbursement

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided by Memorial Community Hospital on October 20, 
2005.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  
This is a factual, not a medical, determination.  See Similes 
v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization 
in advance is essential to any determination as to whether 
the Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the veteran obtained 
prior authorization for payment of the private medical 
services provided by Memorial Community Hospital on October 
20, 2005.  The veteran testified that when he was admitted to 
the private facility for treatment of a severe migraine 
headache.  Personnel of the private facility called the VA 
hospital and were told to administer whatever was needed and 
to transport him if necessary.  However, a review of the 
medical records from the private facility revealed no record 
or documentation of any prior contact, much less pre-
authorization for any services.  It is unclear if the veteran 
was furnished any such information by medical personnel at 
Memorial Community Hospital, but there is no record of any 
authorization from VA.  VA has no control over what the 
veteran is told by personnel from a private hospital.  
Regardless, the medical records from Memorial Community 
Hospital show that the veteran was instructed to contact VA 
on his own, after discharge from the private facility, if he 
had no improvement or worsening symptoms.  Likewise, although 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission, no such application was made in this case.

Accordingly, the Board must conclude that prior authorization 
for the private medical services provided by Memorial 
Community Hospital on October 20, 2005, was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: 

(a) The care and services rendered were 
either: (1) for an adjudicated service-
connected disability, or (2) for a non-
service-connected disability associated 
with and held to be aggravating an 
adjudicated service-connected disability, 
or (3) for any disability of a veteran 
who has a total disability, permanent in 
nature, resulting from a service-
connected disability, or (4) for any 
injury, illness, or dental condition in 
the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); 

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and 

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran is service-connected for rupture of 
the capsule of the proximal left vastus medialis muscle, but 
is not service-connected for migraine headaches.  He does not 
have a total disability, permanent in nature, resulting from 
a service-connected disability.  Furthermore, the veteran is 
not participating in a rehabilitation program.

On October 20, 2005, the veteran was admitted to Memorial 
Community Hospital for treatment of a severe migraine 
headache.  It was noted in the medical records that the 
veteran had a history of migraine headaches and this migraine 
headache was typical for him.  It had been present for three 
days, but he had begun vomiting and had photophobia.  The 
veteran was given intravenous saline and was provided a 
prescription for Zomig.  He was instructed to go home and 
rest in a dark quiet place.  He was told to follow up with 
the VA facility if he had no improvement or had worsening.  

The veteran has stated that he required emergency medical 
treatment.  He indicated that the headache became so severe 
that he passed out.  Due to his high blood pressure, he felt 
that a stroke was a real possibility.  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  

In this case, the veteran had the headache for three days.  
The headache had not subsided, and he felt it had worsened.  
Although the veteran indicated that he passed out and felt 
that he might be having a stroke, a review of the 
contemporaneous medical records does not contain the same 
history.  The veteran explained to medical personnel that he 
had had the headache for three days, but this was a typical 
migraine for him.  The veteran did not mention losing 
consciousness or feeling that he was having a stroke or any 
other emergent condition.  Thus, what the veteran presented 
to medical personnel who were treating him and what he has 
presented to VA are inconsistent.  The Board finds that the 
statements to the medical personnel are credible and more 
probative than the statements to VA as the veteran was 
clearly seeking relief for his medical situation at that 
time.  

The veteran also contends that it would not have been prudent 
to go to a VA facility since the private hospital was only a 
couple of miles away.  The Board acknowledges that the 
private hospital was closer; however, the VA facility in 
Omaha, Nebraska, was less than 26 miles away and was 
available to treat him.  

In sum, the veteran does not satisfy the first criterion as 
set forth above.  The veteran is not service-connected for 
migraine headaches.  Therefore, he was not treated for a 
service-connected disability or for a non-service-connected 
disability associated with and held to be aggravating his 
service-connected disability as there is no supporting 
competent evidence for that proposition.  

Even if the Board were to consider the remaining criteria, as 
noted, the veteran was not treated for an emergency.  He was 
having a severe migraine headache which was no doubt 
debilitating; however, he has a history of having such 
headaches and this headache was typical.  The veteran had 
experienced this headache for three days before seeking 
attention.  Thus, this was not an emergency situation.  
Further, a VA facility, as noted, was available and within a 
reasonable distance.  An attempt to use the VA facility 
beforehand or obtain prior VA authorization for the services 
required would not have been unreasonable, unsound, unwise, 
or impracticable, nor would treatment have been refused.

Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120.  His claim must therefore be denied on that basis.  

Finally, when the veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the treatment provided, payment 
or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177, and is 
referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

In this case, as noted, the veteran was not treated in an 
emergency.  The Board notes that 38 C.F.R. § 17.1002, one of 
the regulations implementing the Veterans Millennium Health 
Care and Benefits Act, also defines emergency services.  See 
38 C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

As noted, the veteran was having a severe migraine headache.  
He had a history of having such headaches, by his own 
admission.  This migraine was a typical migraine headache.  
He had waited for three days before seeking treatment.  The 
Board finds that it is not reasonable for the veteran to 
expect that the absence of immediate medical attention would 
have resulted in placing his health in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  The veteran had 
experienced similar headaches.  While the headaches may be 
severe, they are not emergent.  They require fluids, 
medication, and rest, as shown in the medical records.  There 
was no serious threat to his health.  

Further, as noted a VA facility was feasibly available and an 
attempt to use them before hand would have been considered 
reasonable by a prudent layperson, for the reasons previously 
stated.  "Feasibly available" is not defined in the relevant 
statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.  However, the provisions of 38 C.F.R. § 17.53, also 
for application, state that a VA facility may be considered 
as not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).  The medical situation was not an emergency.  The 
VA facility was within a reasonable distance.  The veteran 
was transported by his own means, not be an emergency 
vehicle.  The veteran clearly went to the private facility 
because it was closer.  However, this reason alone is 
insufficient.  

As previously noted, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used.  Accordingly, although 
the main basis for the denial is that the veteran's condition 
was non-emergent on October 20. 2005, alternatively, another 
one of the requisite criteria set forth above, 38 C.F.R. § 
17.1002(c), is not met.  See 38 U.S.C.A. § 1725; see also 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (noting the 
Board's fundamental authority to decide a claim in the 
alternative).

Accordingly, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes and sympathizes that the veteran now has 
unexpected financial obligations.  However, the Board it is 
bound by the law, and this decision must be made in 
accordance with the relevant statutes and regulations.  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).


ORDER

Payment or reimbursement for unauthorized medical services 
provided by Memorial Community Hospital on October 20, 2005, 
is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


